DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed, which is the same specification as filed in parent application 14/328,613, fails to teach or suggest that the lithium ion conducting electrolyte (i.e. the portion of the composite layer that is adjacent to the cathode) is an ionic liquid or comprises a non-aqueous electrolyte.  The specification provides (paragraph [0033]) only two examples of the lithium ion conducting electrolyte, first are active metal composites (e.g.-Cu3N, active metal nitrides, active metal phosphides, etc.) and a physical organogel electrolyte.  Neither of these examples meets the definition of “ionic liquid” or “non-aqueous 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonghe et al (US 2005/0100793).
Jonghe et al teach lithium metal that is produced by a method substantially similar to the method of claim 1 (see rejection grounds of claim 1 below).  Since claim 20 is a product, the method of making does not limit the claim scope except to the extent that the claim imparts structure to the product.  See MPEP 2113.  Here, the claimed method does not impart additional structure to the lithium metal, such that the lithium metal produced by Jonghe et al is considered to be identical to the lithium metal of claim 20.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jonghe et al (US 2005/0100793) in view of Amendola et al (US 2012/0006690).

    PNG
    media_image1.png
    143
    236
    media_image1.png
    Greyscale
Jonghe et al teach (see abstract, figure 1, and paragraphs [0023]-[0035] and [0050]-[0065]) an process for producing lithium metal comprising providing an electrolytic cell which included a solution comprising a lithium ion source, an anode (106a) in contact with the solution, a cathode (102) and a composite layer (104) between the cathode and the solution.  The composite layer (104) included a first material layer which was both ionically conductive and chemically compatible with the active metal electrode (i.e.-cathode) and a second material layer which was substantially impervious, ionically conductive and chemically compatible with the first material layer.  The first material layer was taught (see paragraph [0062]) as being a lithium ion conductive barrier film such as metal nitrides (including Cu3N).  The second material layer was taught (see paragraph [0065]) as being a lithium ion glass ceramic material such as LISICON.  The process of Jonghe et al included a step of providing an ionizing electric current (see paragraph [0079], “[w]hen voltage, for example 1.5 to 6 V is applied between…”) to the electrolytic cell to produce lithium metal (see equation in figure 1) at the cathode.  The first material layer was taught as isolating the forming lithium metal from the membrane and anode (i.e.-also from the solution).  Lastly, Jonghe et al teach: 


Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing a lithium ion solution containing both the electrochemically active component (lithium ion) and the ionically conductive component (sulfate ions) in the electrolysis process of Jonghe et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  
Regarding claim 4, Jonghe et al teach (see paragraph [0060]) that all of the layers of the membrane had an ionic conductivity of at least 10-7 S/cm.
Regarding claim 5, Jonghe et al fail to expressly teach that the cathode current collector moves away from the composite membrane layer during the lithium recovery process.  However, in the context 
Regarding claim 6, the existence of the lithium ion conductive barrier film of Jonghe et al provided a physical distance between the cathode and the lithium ion conductive glass ceramic material.
Regarding claim 7, the LiSICON membrane of Jonghe et al physically divided the cell into two portions, the first containing the cathode and a second portion containing the lithium containing solution.  See paragraph above regarding claim 5 with respect to the cell being configured to drive the cathode away from the LiSICON membrane.  
Regarding claim 8, Amendola et al teach, as above, using only lithium carbonate as the lithium ion source which was contacted with only sulfuric acid.  Although Amendola et al fail to teach that the non-lithium portion of the salt (carbonate) was released from the solution as a gas, carbonates are well known to release carbon dioxide gas when reacted with an acid, such that the process of Amendola et al would have been expected to inherently release the carbonate portion of the lithium salt as carbon dioxide gas.
Regarding claim 9, the lithium formed at the cathode of Jonghe et al was withdrawn as a pure metallic phase.  
Regarding claim 10, Jonghe et al teach (see paragraph [0083]) that the lithium metal was recovered from the cell as a layer sandwiched between the current collector and the protective membrane.  Thus, the process of Jonghe et al did not include subsequent extraction processes.  

As above, Jonghe et al fail to teach producing the solution by placing a lithium ion source comprising lithium carbonate, lithium chloride, spodumene and combinations thereof in contact with the sulfuric acid solution. 
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing a lithium ion solution containing both the electrochemically active component (lithium ion) and the ionically conductive component (sulfate ions) in the electrolysis process of Jonghe et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  

Regarding claim 13, Amendola et al suggest using a sulfuric acid leaching solution produced by leaching a lithium ion source (spodumene or lithium carbonate) with sulfuric acid.
Regarding claim 16, the existence of the lithium ion conductive barrier film of Jonghe et al provided a physical distance between the cathode and the lithium ion conductive glass ceramic material.
Regarding claim 17, the lithium formed at the cathode of Jonghe et al was withdrawn as a pure metallic phase.  
Regarding claim 18, Jonghe et al teach (see paragraph [0083]) that the lithium metal was recovered from the cell as a layer sandwiched between the current collector and the protective membrane.  Thus, the process of Jonghe et al did not include subsequent extraction processes.  
Regarding claim 19, Jonghe et al show (see fig. 1) a lithium-producing cell comprising a lithium feed solution (106b), that, as shown above, may comprise a sulfuric acid solvent and a lithium ion source, an anode (106a) in contact with the lithium feed solution, a cathode (108), and a composite layer (104) between the cathode and the lithium feed solution, the composite layer comprising LiSICON (a lithium ion conductive glass ceramic material) and a layer of Cu3N (a lithium ion conducting electrolyte).  
Jonghe et al fail to expressly teach that the lithium feed solution comprised a lithium ion source selected from the group consisting of lithium carbonate, lithium chloride, spodumene, and combinations thereof dissolved in the sulfuric acid solvent.
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  

With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  
Claims 1-3, 6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (CN 103031568) in view of Amendola et al (US 2012/0006690).
Cui et al teach (see figure, abstract, paragraph [0015] and claim 1) a process for producing lithium (1) on a cathode (6) comprising a lithium feed solution (4), an anode (7) in contact with the lithium feed solution, a cathode (6) and a composite layer (5+3) between the cathode and the lithium feed solution, the layer comprising a LiSICON membrane (5, i.e. a lithium ion conductive glass ceramic material) and a lithium ion conducting electrolyte (3) between the LiSICON membrane and the cathode.  The method includes providing an ionizing electric current (denoted by presence of power source (8)) to the electrolytic cell to produce lithium on the cathode.  The composite layer isolates the lithium metal at the cathode from the lithium feed solution (4) as the lithium metal is formed.  
Cui et al teach (see paragraph [0030]) that the lithium feed solution (in the anode compartment) may be lithium chloride, lithium sulfate, lithium hydroxide or other common water solution of lithium salt and cation mixed solution.

Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing the lithium sulfate solution of Cui et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Cui et al fails to teach whether the process is performed as either a batch process or as a continuous process.  Regardless, it would have been considered prima facie obvious to one of ordinary skill in the art to have adapted the process of Cui et al to be conducted in a continuous manner, which would have resulted in continuously feeding fresh solution and continuously producing lithium metal at the cathode.  
Regarding claims 2 and 3, per paragraph [0027] of Cui et al, Cui et al envisioned the lithium ion conducting electrolyte could be an ionic liquid or a non-aqueous (organic) electrolyte.
Regarding claim 6, Cui et al show (see fig. 1) that there was a physical distance separating the cathode (6) and the LiSICON membrane (5).
Regarding claim 8, Amendola et al teach, as above, using only lithium carbonate as the lithium ion source which was contacted with only sulfuric acid.  Although Amendola et al fail to teach that the non-lithium portion of the salt (carbonate) was released from the solution as a gas, carbonates are well 
Regarding claim 9, Cui et al teach (see paragraphs [0041]-[0046]) recovery of the lithium as a pure metallic phase.
Regarding claim 10, Cui et al teach (see paragraphs [0041]-[0046]) that the lithium metal is removed from the stainless steel cathode in an argon gas-filled glove box, i.e. without additional extraction processes.
Regarding claim 11, Cui et al, as above, teach providing a lithium feed solution (4), providing a composite layer (5+3) between a cathode and the lithium feed solution, the composite layer comprising a LiSICON membrane (5, i.e. a lithium ion conductive glass ceramic material) and a lithium ion conducting electrolyte (3) between the LiSICON membrane and the cathode, and generating a current (via power source (8)) across the lithium feed solution to produce lithium metal at the cathode, wherein the composite layer isolated the lithium metal produced at the cathode from the lithium feed solution as the lithium metal is formed.  
Cui et al teach (see paragraph [0030]) that the lithium feed solution (in the anode compartment) may be lithium chloride, lithium sulfate, lithium hydroxide or other common water solution of lithium salt and cation mixed solution.
Thus, Cui et al fail to expressly teach forming the lithium feed solution by mixing a sulfuric acid solvent with a lithium ion source selected from the group consisting of lithium carbonate, lithium chloride, spodumene, and combinations thereof.
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  

With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Cui et al fails to teach whether the process is performed as either a batch process or as a continuous process.  Regardless, it would have been considered prima facie obvious to one of ordinary skill in the art to have adapted the process of Cui et al to be conducted in a continuous manner, which would have resulted in continuously feeding fresh solution and continuously producing lithium metal at the cathode.  
Regarding claim 12, Amendola et al, as noted above, suggests using sulfuric acid as the hydrated acid solvent.
Regarding claim 13, Amendola et al suggest using a sulfuric acid leaching solution produced by leaching a lithium ion source (spodumene or lithium carbonate) with sulfuric acid.
Regarding claims 14 and 15, per paragraph [0027] of Cui et al, Cui et al envisioned the lithium ion conducting electrolyte could be an ionic liquid or a non-aqueous (organic) electrolyte.
Regarding claim 16, Cui et al show (see fig. 1) that there was a physical distance separating the cathode (6) and the LiSICON membrane (5).
Regarding claim 17, Cui et al (see paragraphs [0041]-[0046]) teach recovery of the lithium as a pure metallic phase.
Regarding claim 18, Cui et al teach (see paragraphs [0041]-[0046]) that the lithium metal is removed from the stainless steel cathode in an argon gas-filled glove box, i.e. without additional extraction processes.
Regarding claim 19, Cui et al teach (see fig. 1) a lithium-producing cell comprising a lithium feed solution (4), an anode (7) in contact with the lithium feed solution, a cathode (6), and a composite layer (5+3) between the cathode and the lithium feed solution.  The composite layer included a LiSICON membrane (5, i.e. a lithium ion conductive glass ceramic material) and a lithium ion conducting electrolyte (3) located between the LiSICON membrane and the cathode. The composite layer isolated the lithium metal produced at the cathode form the lithium feed solution as the lithium metal is formed.
Cui et al teach (see paragraph [0030]) that the lithium feed solution (in the anode compartment) may be lithium chloride, lithium sulfate, lithium hydroxide or other common water solution of lithium salt and cation mixed solution.
Thus, Cui et al fail to expressly teach forming the lithium feed solution by mixing a sulfuric acid solvent with a lithium ion source selected from the group consisting of lithium carbonate, lithium chloride, spodumene, and combinations thereof.
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing the lithium sulfate solution of Cui et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Cui et al fails to teach whether the process is performed as either a batch process or as a continuous process.  Regardless, it would have been considered prima facie obvious to one of ordinary skill in the art to have adapted the process of Cui et al to be conducted in a continuous manner, which would have resulted in continuously feeding fresh solution and continuously producing lithium metal at the cathode.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,177,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by claim 1 of the ‘366 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796